Title: To Benjamin Franklin from ——— Taverne Demont Dhiver, 10 March 1779
From: Taverne Demont Dhiver, ——
To: Franklin, Benjamin


Mylord,
Dunkirk 10th. march 1779.
I am honoured with your letter of the 28. ulto. by which I observe you desire to hear from the congress, before you grant my request, as I doubt not you shall have soon that satisfaction! I shall wait your pleisure, in hope you shall comply to my demand, since I gott a Cutter and a brig of 16 four pounders, ready to gett to sea, which I intend to give to some of your nationals to cruise together,—Inclos’d I transmitt you letters from them to which they beg you’ll honour them of an answer.
I have the honor to be respectfully your most humble & Obedient Servant Mylord,
Taverne Demont Dhiver
 
Notation: Taverne de Mont Dhiver Dunkeque 10 march 1779.
